Citation Nr: 0004933	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
disorder of the right knee as secondary to service-connected 
degenerative joint disease (DJD) of the left knee with 
postoperative (PO) valgus osteotomy with total knee 
replacement.  

2.  Entitlement to service connection for a chronic acquired 
variously diagnosed back disorder as secondary to service-
connected DJD of the left knee with PO valgus osteotomy with 
total knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
September 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied the claims of 
entitlement to a rating in excess of 60 percent for DJD of 
the left knee with PO valgus osteotomy and total knee 
replacement, service connection for chronic acquired right 
knee and back disorders as secondary to service-connected DJD 
of the left knee with PO valgus osteotomy and total knee 
replacement, a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU), 
and special monthly compensation by reason of being 
housebound.  

The veteran submitted a general notice of disagreement with 
the RO's November 1996 rating decision.  After a statement of 
the case was issued, the veteran limited perfection of his 
appeal to the denials of service connection for back and 
right knee disorders as secondary to the service-connected 
disability of the left knee, and a TDIU.  In March 1998 the 
RO granted entitlement to a TDIU.  

In November 1987, in response to the veteran's claim of 
service connection for an injury of the lumbar spine in 
service, the RO denied entitlement to service connection on a 
direct service incurrence basis for thoracic strain noted as 
the result of a motorcycle accident in service.  The claims 
file does not appear to have a letter or record of 
notification to the veteran of the denial; as such the 
November 1987 determination would not become final.  

In any event, the veteran's current claim is for compensation 
for a chronic acquired variously diagnosed back disorder as 
secondary to the service-connected left knee disability.  As 
there has been no prior denial of a disorder of the of the 
lumbar spine, the current adjudication is without regard to 
the prior denial of service connection for a disorder of the 
thoracic spine.  

At the time of the November 1987 rating decision the RO 
acknowledged the veteran's claim of service connection for 
residuals of an injury of the left little finger.  The 
November 1987 rating decision includes the notation that a 
line of duty determination was required prior to 
consideration of the left little finger claim since the 
injury occurred as the result of a fight.  Such a line of 
duty determination was never promulgated, nor was the claim 
for service connection for residuals of an injury of the left 
little finger addressed.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

In December 1997 the veteran submitted a claim of entitlement 
to service connection for a hip disorder as secondary to his 
service-connected left knee disability.  This issue has been 
neither procedurally prepared nor certified for appellate 
review and is referred to the RO for initial consideration 
and appropriate action.  Godfrey, supra.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
chronic acquired disorder of the right knee as secondary to 
service-connected DJD of the left knee with PO valgus 
osteotomy and total knee replacement is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  VA and non-VA competent medical opinion expresses a 
causal relationship between variously diagnosed back 
symptomatology and the service-connected left knee 
disability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic acquired 
disorder of the right knee as secondary to the service-
connected DJD of the left knee with PO valgus osteotomy and 
total replacement is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  A chronic acquired variously diagnosed back disorder is 
proximately due to or the result of the service-connected DJD 
of the left knee with PO valgus osteotomy and total knee 
replacement on the basis of aggravation.  38 U.S.C.A. § 5107 
(West 1991);  38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records reveals that no 
pertinent abnormalities were noted on the report of the 
medical examination conducted in September 1977.  Clinical 
evaluation of the spine and lower extremities was determined 
to be normal.  The veteran was in a motorcycle accident in 
April 1978 wherein he complained of trauma to his right knee.  
The veteran was discharged from active duty as a result of 
his left knee disability.  

Service connection was granted for a left knee disability in 
July 1980.  

Reports of VA examinations conducted in April 1980, June 
1982, July 1988, February 1990, August 1991, December 1993, 
and May 1994 failed to note any back or right knee disorders 
with the exception of genu valgum bilaterally.  

Private treatment records have been associated with the 
claims files.  In July 1993, the veteran sought treatment for 
neck and back pain.  It was noted he had been in a motor 
vehicle accident.  The pertinent assessment was back strain.  

A separate July 1993 treatment record included a pertinent 
assessment of status post motor vehicle accident with muscle 
spasm.  In November 1994, it was reported that the veteran 
had been involved in a motor vehicle accident with resulting 
neck and back pain and spasms.  The pertinent assessment was 
acute neck and back strain.  

VA outpatient treatment and hospitalization records have been 
associated with the claims files.  The records evidence 
numerous diagnoses of and treatment for a left knee 
disability including total left knee replacement.  X-rays of 
the lumbar spine taken in May 1993 were interpreted as 
revealing a large bulging disk posteriorly at L4-5 with 
narrowing of neural canals bilaterally and contouring of the 
thecal sac anteriorly.  A mild bulging disc posteriorly at 
the level of L5-S1 with slight narrowing of the right lateral 
recess due to bony encroachment and partial encroachment of 
the neural canal by disk material were also observed.  

In November 1993, the veteran sought treatment for lower back 
pain which began after doing yard work.  The diagnostic 
impression was lower back strain.  A November 1993 X-ray of 
the lumbosacral spine was interpreted as revealing mild 
levoscoliosis and no evidence of fracture or other 
significant abnormality.  A second X-ray conducted in 
November 1993 was interpreted as revealing partial 
sacralization with narrowing of the lumbosacral joint space 
and exaggeration of the lumbosacral angle as well as no 
evidence of fracture.  In December 1993, the veteran again 
sought treatment for low back pain with minimal radicular 
pain.  No diagnosis was made.  In July 1995, he complained, 
in pertinent part, of low back pain with occasional 
radiation.  No diagnosis was made.  In September 1995, the 
veteran complained of non-radiating back pain.  

The transcript of an October 1995 local RO hearing is of 
record.  The veteran testified he was informed by VA medical 
professionals that his low back disorder was secondary to his 
left knee disability.  

The veteran further reported that prior to his left knee 
surgeries he never had any problems with his back but since 
the surgeries he developed problems.  He testified his back 
symptomatology had increased in the preceding two years.  The 
veteran also testified he had problems with his right knee.  
He reported that he supported most of his weight on the right 
leg as a result of his left knee disability.  He testified 
that other than a car accident several years prior which 
injured his upper back, he had not had any traumatic injuries 
to either his right knee or his low back.  

In May 1996, a provisional diagnosis of mechanical low back 
pain was made.  A separate treatment record dated in May 1996 
noted the veteran had been complaining of back pain 
intermittently for seven months.  He did not report any 
trauma to the back or any unusual activities.  The assessment 
was mechanical low back pain.  

Another May 1996 clinical record included the notation that 
the veteran was status post total knee replacement with 
resulting orthopedic complaints of increased low back pain.  
The diagnostic impression was left lumbar spasm.  Back pain 
was included as an assessment in September and December 1997.  

The report of a September 1996 VA joints examination is of 
record.  It was noted the veteran reported that his right 
knee had become progressively more painful with increased 
swelling.  The pertinent diagnosis was mild right knee 
osteoarthritis.  

The report of a September 1996 VA spinal cord examination has 
been associated with the claims files.  The veteran 
complained at that time of an aching pain in his lower back 
which had been present for approximately eight months.  The 
pain was reported to also radiate down the right leg.  X-rays 
of the lumbar spine were referenced as revealing some mild 
degenerative changes and an otherwise normal back.  The 
diagnosis was non-radicular mechanical low back pain.  

By letter dated in January 1997, AMH, M.D. reported he had 
been the veteran's personal physician since 1988.  The 
physician noted that since approximately 1987, the veteran 
had been experiencing increasing pain in his lower back with 
some pain radiating to the right leg.  

The physician opined that the veteran's back pain was 
"probably resultant from [the veteran's] altered gait, as a 
result of his failed [left] knee surgeries."  It was the 
physician's opinion that the veteran was permanently disabled 
due to severe left knee pain, knee deformity, obesity and low 
back pain.  

The transcript of a January 1998 local RO hearing has been 
associated with the claims files.  The veteran testified that 
a Dr. D. from the Loma Linda VA Medical Center and also a Dr. 
B. had informed him that his right knee condition and lower 
back condition were related to the service-connected left 
knee disability.  He reported that he had problems with his 
right knee and back beginning shortly after his first knee 
surgery in 1988.  The veteran opined that his weight was not 
linked to his back and knee claims.  

An October 1997 Report of Operation shows a pertinent 
preoperative diagnosis of right knee degenerative joint 
disease, and a pertinent postoperative diagnosis of right 
knee scar over growth of the patella button was included.  

A VA outpatient treatment record dated in January 1998 
includes the notation it was a well known fact that the 
veteran had been limping and "aggravating his low back 
[with] leg pain.  He is aware of the favoring of his left 
knee and putting more stress on his right knee.  He now has 
significant right knee [and] low back symptoms."  It was 
further reported that the veteran was known to have a 
herniated disc in his back which was probably not service-
connected as there was no specific injury noted.  


Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  

Also, there must be evidence which connects the disability at 
issue to the service-connected disability.  Further, the 
evidence of a connection must be competent.  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  On the question of medical causation, a competent 
opinion of a medical professional is required.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


I.  Entitlement to service connection for 
a chronic acquired disorder of the right 
knee as secondary to service-connected 
DJD of the left knee with PO valgus 
osteotomy and total left knee 
replacement.  

Analysis

The veteran has claimed entitlement to service connection for 
a right knee disorder on a secondary basis.  He is not 
alleging that he injured his knee during active duty but 
rather maintains that his right knee disorder was caused by 
favoring his service-connected left knee.  

The Board finds the claim of entitlement to service 
connection for diagnosed osteoarthritis of the right knee as 
secondary to service-connected DJD of the left knee with PO 
valgus osteotomy and total knee replacement is well grounded.  

The veteran was granted service connection for a left knee 
disability in July 1980.  Associated with the claims files is 
a January 1998 clinical record wherein a competent medical 
examiner gave cognizance to the veteran's favoring his left 
knee and putting more stress on the right knee, and having 
right knee symptoms.  The veteran has testified he was 
informed by a VA physician that his right knee disorder was 
due to his service-connected left knee disability.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

There is of record competent evidence of a service-connected 
disability and competent evidence of a current disability.  
The Board finds that there is also evidence of record 
demonstrating a potential link between the current 
osteoarthritis of the right knee and the service-connected 
disability of the left knee.  The veteran's testimony as to 
his being informed of such a link by a VA physician is not 
inherently incredible.  It is not beyond the competence of 
the veteran to report what he was informed by his physician.  
This potential link is reinforced by the January 1998 
clinical record which appears to find some connection between 
the right knee disorder and the fact that the veteran favored 
his left knee.  Based on the above, the Board finds the claim 
of entitlement to service connection for a right knee 
disorder as secondary to a service-connected left knee 
disability is well grounded.  

The Board further finds, however, that additional development 
is required in order to effectively adjudicate the merits of 
this claim.  This development is addressed in the remand 
portion of this decision.  


II.  Entitlement to service connection 
for a chronic acquired variously 
diagnosed back disorder as secondary to 
service-connected DJD of the left knee 
with PO valgus osteotomy and total knee 
replacement.  

Analysis

The veteran has claimed entitlement to service connection for 
osteoarthritis of the lumbar area as secondary to his service 
connected disability of the left knee.  He is not alleging 
that he injured his back during active duty, but rather 
maintains that his back disorder was caused by favoring his 
service-connected left knee.  

The Board finds that service connection is warranted for 
osteoarthritis of the lumbar area as secondary to the 
service-connected DJD of the left knee with PO valgus 
osteotomy and total knee replacement.  The evidence of record 
demonstrates that the veteran was granted service connection 
for a left knee disability in July 1980.  

There is competent evidence of record demonstrating the 
existence of a current back disorder.  Finally, the Board 
finds the back disorder has been linked to the service-
connected left knee disability by competent evidence of 
record.  In January 1997, AMH, M.D. wrote that it was clear 
the veteran's back pain was "probably resultant" from an 
altered gait due to failed left knee surgeries.  The link 
between back pain and an altered gait is reinforced by the 
January 1998 VA clinical record which includes the notation 
that it was a well known fact the veteran had been limping 
and aggravating his low back with leg pain.  When read 
together, the Board finds these two pieces of evidence from 
competent medical professionals link back pain to the 
veteran's limping which was the result of his service-
connected left knee disability.  Thus there is of record 
evidence of a service-connected disability, evidence of a 
current back disorder and competent evidence of a link 
between the service-connected left knee disability and the 
currently existing back disorder warranting a grant of 
service connection.  


ORDER

The claim of entitlement to service connection for a chronic 
acquired disorder of the right knee as secondary to service-
connected DJD of the left knee with PO valgus osteotomy and 
total knee replacement is well grounded.  The appeal to this 
extent is granted.

Entitlement to service connection for a chronic acquired 
variously diagnosed back disorder as secondary to service-
connected DJD of the left knee with PO valgus and total knee 
replacement is granted.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims ("the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to a chronic acquired 
disorder of his right knee as secondary to his service-
connected left knee disability.  The Board has found the 
claim to be well grounded in view of competent medical 
evidence of record associating right knee symptomatology with 
stress on the right knee from the veteran's favoring his 
service-connected left knee, and the veteran's testimony 
regarding what a VA physician reportedly told him.  The Board 
notes that while the veteran's allegations of what a VA 
physician reportedly informed him must be presumed true for 
purposes of well grounding the claim, it is also noted that a 
lay person's statement about what a physician told him or 
her, cannot constitute medical evidence of etiology or nexus 
that is generally necessary in order for a claim to be well 
grounded.  

The connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 77 
(1995).  



The January 1998 clinical record, while discussing right knee 
symptomatology, did not actually provide an opinion linking a 
right knee disorder to the service-connected left knee 
disability.  The record also did not, however, rule out such 
a potential link.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board is of the opinion that VA examination of the 
veteran's right knee disorder is required in order to 
ascertain the specific nature of any causal relationship 
between osteoarthritis of the right knee and the service-
connected left knee disability.  

In light of the above, the claim is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his right knee 
disorder.  After obtaining any necessary 
authorization or medical releases, the RO 
must request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or an appropriate 
specialist in order to determine the 
nature of any causal relationship between 
any right knee disorder(s) found on 
examination and the service-connected DJD 
of the left knee with PO valgus osteotomy 
and total knee replacement.  

The claims files and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.

The examiner must be requested to express 
an opinion as to the nature of causal 
relationship between any right knee 
disorder(s) found on examination and the 
service-connected DJD of the left knee 
with PO valgus osteotomy and total knee 
replacement.  If no direct causal 
relationship is found to exist, the 
examiner must be requested to express an 
opinion as to whether any right knee 
disorder(s) found on examination is or 
are aggravated by the service-connected 
disability of the left knee.  If such 
aggravation is determined to exist, the 
examiner must address the following 
medical issues: (1) The baseline 
manifestations which are due to the 
effects of any right knee disorder(s) 
found on examination; 

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
disability of the left knee based on 
medical considerations; and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any right knee disorder(s) present are 
proximately due to service-connected 
disability of the left knee.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a chronic acquired 
right knee disorder as secondary to 
service-connected disability of the left 
knee.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 



